        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



 RENE MICHELLE TAYLOR #326209 §
                              §
 V.                           §                             W-19-CA-467-ADA
                              §
 ROSE NELSON, et al.          §



                                           ORDER

       Before the Court are Plaintiff’s Amended Complaint (#24), Defendants’ Motion for

Summary Judgment (#26), Plaintiff’s Response (#29), and Plaintiff’s supplements (#23,

30, 31). Plaintiff, proceeding pro se, has paid the full filing fee in this case.

                                 STATEMENT OF THE CASE

       At the time she filed her complaint pursuant to 42 U.S.C. § 1983, Plaintiff was

confined in the Texas Department of Criminal Justice—Correctional Institutions Division.

Plaintiff alleges that Defendants violated her right to free exercise of religion by

confiscating her hijab. Plaintiff relatedly asserts that Defendants do not offer her an

adequate religious diet. Finally, Plaintiff also alleges Defendants retaliated against her

after the incident by refusing to provide passes for religious services. Plaintiff brings

claims under 42 U.S.C. § 1983 for violation of her First Amendment rights and under 42

U.S.C. § 2000cc-1(a), the Religious Land Use and Institutionalized Persons Act (RLUIPA).

Plaintiff sues Rose Nelson, a TDCJ correctional officer, Joy Fattori, a chaplain at the Lane

Murray Unit, Michael Rutledge, Assistant Director of Chaplaincy Operations, and Kimberly




                                               1
        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 2 of 21




Massey, then-Assistant Warden at the Lane Murray Unit. Plaintiff seeks injunctive relief

and punitive damages.

                               DISCUSSION AND ANALYSIS

A.     Factual Background

       Plaintiff has been incarcerated at various TDCJ facilities since 1981. In July of 2017,

Plaintiff was suffering from significant medical problems, including Bell’s palsy, facial

drooping, difficulty swallowing, and shingles. Because of these issues, Plaintiff was

medically reassigned to the Lane Murray Unit on July 27, 2017. Plaintiff was transferred

to the Hobby Unit on November 8, 2019, and has remained there since.

       Plaintiff contends that she is a sincerely practicing Muslim who believes in the

importance of covering herself with a hijab, consuming a pork-free diet, fasting during

Ramadan, and praying in accordance with her religion. Plaintiff contends that for the first

30 years of her incarceration, there were no policies that prevented Plaintiff from covering

herself in the way she chose, and her pork-free diet was easily accommodated.

       On August 9, 2017, Plaintiff was returning to her assigned dorm when Defendant

Nelson forced Plaintiff to remove her hijab because Nelson contended that the two-piece

hijab was not compliant with TDCJ policy. TDCJ permits Muslim female inmates to wear

hijabs at all times and to possess two hijabs—one for daily use and one for religious

services. TDCJ also requires that hijabs be white, 40.9” x 40.9”, and wrapped around the

head and tied with a knot at the base of the neck.

       Plaintiff contends that she told Nelson that, according to her religion, she was

required to be covered outside her living area and in the presence of males. Plaintiff




                                              2
        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 3 of 21




explained that she could see a male officer, but Plaintiff contends that Nelson refused to

open the door to Plaintiff’s living area without Plaintiff first removing her hijab and giving

it to Nelson. Plaintiff claims she then removed her hijab. Plaintiff alleges she then spoke

to officer Hall, who later spoke with Nelson, and Plaintiff’s hijab was returned to her

approximately twenty minutes later.

       Plaintiff was then sent to see Defendant Fattori, the chaplain, who told Plaintiff

that the hijab she was wearing was noncompliant with the hijab rules because it was too

large. After Plaintiff removed the hijab, Fattori discovered Plaintiff was wearing a second

hijab underneath the larger, noncompliant hijab. Fattori confiscated the noncompliant

hijab. The second hijab was being worn in accordance with TDCJ policy. Plaintiff contends

that Fattori showed Plaintiff a video of the proper way to wear a head wrap in TDCJ, but

Plaintiff complained that such an approved covering was insufficient. Fattori then called

Defendant Rutledge who stated that Plaintiff could also wear a t-shirt to provide the

remaining coverage she sought. Plaintiff claims she asked Fattori to loan Plaintiff another

hijab so Plaintiff would have one to wear while the other was being laundered, but Fattori

allegedly refused.

       Plaintiff was listed on Fattori’s “lay-in roster” which ensured that she would receive

passes to weekly Jumah services. Because of the way the Lane Murray Unit’s computer

system functions, inmates who are transferred to another unit or to a medical facility are

automatically removed from the lay-in rosters. Those inmates then have to notify the

chaplain when they return to the Lane Murray Unit so that they can be added back onto

the roster. On October 10, 2017, Plaintiff was temporarily transferred from the Lane




                                              3
        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 4 of 21




Murray Unit in order to receive medical treatment. Plaintiff returned to the unit, but did

not notify Fattori of her return. As a result, Plaintiff did not receive her two Jumah passes

for the remaining two religious services in October 2017. Plaintiff does not address the

computer system issue. Plaintiff instead contends that Fattori retaliated against her for

the hijab incident by not providing Plaintiff these passes. Plaintiff also contends that

Fattori caused other officers to write disciplinary cases against Plaintiff. Plaintiff further

contends that her religious exercise was burdened by the failure to provide adquate

accommodation for her pork-free diet. Plaintiff contends that she is offered a “meat-free”

diet, but that it does not provide similar nutritional value, variety, or “overall meal

enjoyment” thus causing a substantial burden to her free exercise of religion.

B.     Summary Judgment Standard

       A court will, on a motion for summary judgment, render judgment if the evidence

shows that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir.

1996); Int’l Shortstop, Inc. v. Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert.

denied, 502 U.S. 1059 (1992). When a motion for summary judgment is made and

supported, an adverse party may not rest upon mere allegations or denials but must set

forth specific facts showing there is a genuine issue for trial. Ray v. Tandem Computers,

Inc., 63 F.3d 429, 433 (5th Cir. 1995); Fed. R. Civ. P. 56.

       Both movants and non-movants bear burdens of proof in the summary judgment

process. Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The movant with the burden of

proof at trial must establish every essential element of its claim or affirmative defense.




                                              4
        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 5 of 21




Id. at 322. In so doing, the moving party without the burden of proof need only point to

the absence of evidence on an essential element of the non-movant’s claims or affirmative

defenses. Id. at 323-24. At that point, the burden shifts to the non-moving party to

“produce evidence in support of its claims or affirmative defenses . . . designating specific

facts showing that there is a genuine issue for trial.” Id. at 324. The non-moving party

must produce “specific facts” showing a genuine issue for trial, not mere general

allegations. Tubacex v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).

       In deciding whether to grant summary judgment, the Court should view the

evidence in the light most favorable to the party opposing summary judgment and indulge

all reasonable inferences in favor of that party. The Fifth Circuit has concluded “[t]he

standard of review is not merely whether there is a sufficient factual dispute to permit

the case to go forward, but whether a rational trier of fact could find for the non-moving

party based upon the evidence before the court.” James v. Sadler, 909 F.2d 834, 837

(5th Cir. 1990) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986)).

C.     Statute of Limitations

       Defendants allege that Plaintiff’s claims under 42 U.S.C. § 1983 are barred because

Plaintiff failed to file suit before the expiration of the limitations period. Because § 1983

has no statute of limitations provision, the Court looks to the state statute of limitations

in personal injury cases. Owens v. Okure, 488 U.S. 235, 236 (1989). The applicable

limitations period is two years in Texas. Gonzales v. Wyatt, 157 F.3d 1016, 1020 (5th Cir.

1998). The cause of action accrues, so that the statutory period begins to run, when the




                                             5
           Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 6 of 21




plaintiff knows or has reason to know of the injury which is the basis of the action. Burrell

v. Newsome, 883 F.2d 416, 418 (5th Cir. 1989). The statute of limitations is tolled,

however, while a prisoner fulfills the administrative exhaustion requirement of 42 U.S.C.

§ 1997. Wright v. Hollingsworth, 260 F.3d 357, 359 (5th Cir. 2001).

          Plaintiff claims that her hijab was confiscated on August 9, 2017. Plaintiff filed this

suit on August 12, 2019. Defendants provided Plaintiff’s grievance records which show

that she filed her first grievance on this issue on August 11, 2017, and the administrative

grievance process continued through at least October 2, 2017. Therefore, at a minimum,

the limitations period would have been tolled for nearly two months. Consequently,

although Plaintiff’s suit was filed two years and three days after the incident at issue, the

limitations period was tolled during her administrative exhaustion and thus her suit is

timely.

D.        Eleventh Amendment Immunity

          Pursuant to the Eleventh Amendment, federal courts are without jurisdiction over

suits against a state unless that state has waived its sovereign immunity or Congress has

clearly abrogated it. Moore v. La. Bd. of Elementary and Secondary Educ., 743 F.3d 959,

963 (5th Cir. 2014). The Eleventh Amendment may not be evaded by suing state agencies

or state employees in their official capacity because such an indirect pleading remains in

essence a claim upon the state treasury. Green v. State Bar of Texas, 27 F.3d 1083,1087

(5th Cir. 1994). Being sued in their official capacities for monetary damages, Defendants

are immune from suit under the Eleventh Amendment because such an action is the same




                                                 6
          Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 7 of 21




as a suit against the sovereign. Pennhurst State School Hosp. v. Halderman, 465 U.S. 89

(1984).

       However, the Eleventh Amendment does not apply to a request for a federal court

to grant prospective injunctive relief against state officials on the basis of federal claims;

thus, a request for prospective injunctive relief against state officials or employees in their

official capacities falls within an exception to Eleventh Amendment immunity. See Ex

parte Young, 209 U.S. 123, 149 (1908).

E.     Injunctive Relief

       Defendants contend that Plaintiff’s claims for declaratory and injunctive relief are

moot because she is no longer housed at the Lane Murray Unit where the events giving

rise to her suit occurred. “The mootness doctrine requires that the controversy posed by

the plaintiff’s complaint be ‘live’ not only at the time the plaintiff files the complaint but

also throughout the litigation process.” Rocky v. King, 900 F.2d 864, 866 (5th Cir. 1990).

An inmate’s claims for declaratory and injunctive relief associated with a particular unit

are rendered moot when she has been transferred to another unit. Herman v. Holiday,

238 F.3d 660, 665 (5th Cir. 2001) (citing Cooper v. Sheriff, Lubbock County, Tex., 929

F.2d 1078, 1084 (5th Cir. 1991)).

       Plaintiff contends she has been a practicing Muslim for the last 30 years while

incarcerated. However, Plaintiff has never challenged the TDCJ policy regarding hijabs

prior to this suit. Furthermore, her only complaints in this suit relate to a specific

determination that her hijab was noncompliant while she was housed at the Lane Murray

Unit. Plaintiff has not challenged any violations of her constitutional rights at the Hobby




                                              7
        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 8 of 21




Unit, where she is presumably wearing a hijab in accordance with her faith. Plaintiff makes

a cursory claim that she is challenging TDCJ policy, but fails to make any allegations

regarding the policy generally. Instead, Plaintiff focuses her claims against officers and

employees of the Lane Murray Unit for their confiscation of her noncompliant hijab.

Because Plaintiff has since been transferred to the Hobby Unit and seeks declaratory and

injunctive relief to be enforced at the Lane Murray Unit, those claims are therefore moot.

Furthermore, as discussed below, Plaintiff has failed to show any constitutional violation

or any violation of RLUIPA. Therefore, even if her claims for declaratory and injunctive

relief were not moot, they would be denied.

F.     Supervisory Liability

       Plaintiff contends Defendant Rutledge is responsible for policies concerning the

hijab and religious diet. Plaintiff asserts Defendant Massey is responsible for all policies

on the Lane Murray Unit. To the extent Plaintiff is asserting Defendants Rutledge and

Massey are liable due to their supervisory positions those claims are dismissed.

Supervisory officials cannot be held vicariously liable in § 1983 cases solely on the basis

of their employer-employee relationship. Monell v. Department of Social Services, 436

U.S. 658, 693 (1978); Lozano v. Smith, 718 F.2d 756, 768 (5th Cir. 1983). If a supervisor

is not personally involved in the alleged constitutional deprivation, he may be held liable

only if there is a sufficient causal connection between the supervisor’s wrongful conduct

and the constitutional violations. Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987).

In order to demonstrate a causal connection, the supervisor would have to “implement a

policy so deficient that the policy itself is a repudiation of constitutional rights and is the




                                              8
        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 9 of 21




moving force of the constitutional violation.” Id. at 304. Although Plaintiff appears to be

complaining that her hijab was taken, she admits it was noncompliant and does not

complain that either Rutledge or Massey created the policy regarding the size of hijabs.

Consequently, any claims against Rutledge or Massey as supervisors are dismissed.

G.     Qualified Immunity

       A government official performing a discretionary function is entitled to qualified

immunity unless his actions violate a clearly established right of which a reasonable

person would have known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Where, as

here, a defendant invokes qualified immunity in a motion for summary judgment, it is the

plaintiff’s burden to show that the defendant is not entitled to qualified immunity. See

Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). That is, the plaintiff must present

evidence sufficient to create a genuine dispute of material fact as to whether (1) the

official’s conduct violated a constitutional right of the plaintiff, and (2) the constitutional

right was clearly established so that a reasonable official in the defendant’s situation

would have understood that his conduct violated that right. See id.; Pearson v. Callahan,

555 U.S. 223, 232 (2009).

       Section 1983 imposes liability for violations of rights protected by the Constitution,

not for violations of duties of care arising out of tort law. Baker v. McCollan, 443 U.S. 137

(1979). As the United States Fifth Circuit Court of Appeals has observed, “‘[I]t is

fundamental to our federal jurisprudence that state law tort claims are not actionable

under federal law; a plaintiff under section 1983 must show deprivation of a federal




                                              9
       Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 10 of 21




right.’” Price v. Roark, 256 F.3d 364, 370 (5th Cir. 2001) (quoting Nesmith v. Taylor, 715

F.2d 194, 196 (5th Cir. 1983)).

       1.     Constitutional Religious Freedom Claims

       When analyzing a prisoner’s claim under the First Amendment that a regulation

violates her right to the free exercise of religion, the Court must determine whether the

government objective underlying the regulation at issue is legitimate and neutral, and

whether the regulation is rationally related to that objective. The Supreme Court has

identified four factors that are relevant: (1) whether there is a valid, rational connection

between the regulation and the legitimate, neutral governmental interest used to justify

it; (2) whether there exists alternative means for prisoners to exercise the constitutional

right at issue; (3) the impact of an accommodation on prison staff, inmates, and allocation

of prison resources; and (4) whether any alternative exists that would fully accommodate

prisoners’ rights at low costs to valid penological interests. Turner v. Safley, 482 U.S. 78,

89-91 (1987). No single factor is dispositive, and there is no requirement that all four

factors be met. Scott v. Mississippi Dept. of Corrections, 961 F.2d 77, 80 (5th Cir. 1992).

Where a regulation restricts First Amendment rights in a neutral fashion, it is more likely

to withstand judicial scrutiny. McAlister v. Livingston, 348 Fed. Appx. 923, 931-932 (2009)

(citing Thornburgh v. Abbott, 490 U.S. 401, 415 (1989)). Furthermore, where a regulation

restricts one aspect of an offender’s belief system but the offender is able to participate

in other religious observances of his faith, such a regulation is reasonable. Id. (citing

O’Lone v. Shabazz, 482 U.S. 342, 352 (1987)).




                                             10
       Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 11 of 21




       Plaintiff arguably makes two separate claims. First, that the taking of her hijab by

either Defendant Nelson or Defendant Fattori violated her rights.1 Second, that the

existence of a policy regarding hijab size is generally a violation of her rights. Plaintiff

does not contend, however, that the policy affects her religious practice in any particular

way, and certainly does not contend that it affected her religious practice in any way after

the incident at the Lane Murray Unit.

       There is no dispute between the parties that Plaintiff’s hijab was not compliant

with TDCJ policy regarding the size of hijab allowed. Indeed, Plaintiff admits that the

confiscated hijab was larger than allowed. Therefore, the seizure and removal of the

noncompliant hijab by either Defendant Nelson or Defendant Fattori was not an individual

constitutional violation by these Defendants. At most, it was the implementation of a

policy that Plaintiff argues is unconstitutional. However, Plaintiff does not complain in any

detail about how the hijab policy violates her First Amendment rights. Plaintiff admits the

regulation is neutrally applied to all religious head coverings and that it is reasonable.

       Plaintiff also appears to complain that Nelson forcing her to remove the

noncompliant hijab in the presence of a male was a violation of her Eighth Amendment

rights. Unfortunately for Plaintiff, even assuming this were such a violation, she is not

entitled to monetary damages. The Prison Litigation Reform Act, 42 U.S.C. § 1997e(e),



1 Defendants dispute whether Nelson actually confiscated Plaintiff’s hijab in the first
incident outside Plaintiff’s living area. Considering the summary judgment evidence at
hand, the Court presumes Plaintiff’s version of the facts is accurate and that Nelson
ordered her to remove the noncompliant hijab and then returned it approximately twenty
minutes later before eventually having Plaintiff go to a different office with Fattori for an
examination of the hijab. Even assuming this version of the facts, Plaintiff fails to show a
constitutional violation or a violation of RLUIPA.


                                             11
       Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 12 of 21




bars recovery of damages for mental anguish absent a showing that the plaintiff suffered

a physical injury while in custody. The Fifth Circuit has held that allegations of “mental

anguish, emotional distress, psychological harm, and insomnia” are barred by § 1997e(e).

See Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005). Plaintiff does not allege any

physical injury, therefore her claims for damages against Defendant Nelson or Defendant

Fattori for mental and emotional distress are barred.

       For similar reasons, Plaintiff’s claim for damages for violations of the Fourteenth

Amendment are barred. The Fourteenth Amendment’s Equal Protection Clause

commands that “all persons similarly situated should be treated alike.” City of Cleburne

v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S. 202, 216

(1982)). In the context of prisoner litigation, the Supreme Court has not required that

each religious denomination receive “identical facilities or personnel,” but rather that

“reasonable opportunities . . . be afforded to all prisoners to exercise the religious

freedom guaranteed by the First and Fourteenth Amendment without fear of penalty.”

Cruz v. Beto, 405 U.S. 319, 322 n.2 (1972). To survive summary judgment on her equal

protection claim, Plaintiff needs to “allege and prove that [s]he received treatment

different from that received by similarly situated individuals.” Taylor v. Johnson, 257 F.3d

470, 473 (5th Cir. 2001) (per curiam). In addition, she must also “demonstrate that prison

officials acted with a discriminatory purpose” in treating her differently from other

similarly situated prisoners. Woods v. Edwards, 51 F.3d 577, 580 (5th Cir. 1995) (per

curiam). “‘Discriminatory purpose in an equal protection context implies that the

decisionmaker selected a particular course of action at least in part because of, and not




                                            12
       Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 13 of 21




simply in spite of, the adverse impact it would have on an identifiable group.’” Id. (quoting

United States v. Galloway, 951 F.2d 64, 65 (5th Cir. 1992) (per curiam)); see also

Freeman v. Tex. Dep’t of Criminal Justice, 369 F.3d 854, 862-63 (5th Cir. 2004) (affirming

summary judgment dismissal of prisoner’s equal protection claim where prisoner “offered

little or no evidence that similarly situated faiths [we]re afforded superior treatment, or

that TDCJ’s policy was the product of purposeful discrimination”).

       In addition to failing to allege any injury, Plaintiff also admits that all Muslims are

treated equally regarding the hijab regulations. In addition, Plaintiff does not allege any

discriminatory intent. Plaintiff even admits that other religions which believe in head

covering are also treated identically. Consequently, Plaintiff has failed to show that her

Fourteenth Amendment equal protection rights were violated, much less that any clearly

established right was violated by the conduct of Defendants.

       2.     RLUIPA Claims

       Plaintiff alleges that Defendants have violated her rights under RLUIPA by

confiscating her noncompliant hijab, by refusing to provide an additional hijab for Plaintiff

to wear while laundering her other hijab, and by failing to provide an adequate pork-free

diet. “RLUIPA imposes a higher burden than does the First Amendment in that the statute

requires prison regulators to put forth a stronger justification for regulations that impinge

on the religious practices of prison inmates.” Mayfield v. Texas Dept. of Criminal Justice,

529 F.3d 599, 612 (5th Cir. 2008). RLUIPA provides, in relevant part, that:

       No government shall impose a substantial burden on the religious exercise
       of a person residing in or confined to an institution . . . even if the burden
       results from a rule of general applicability, unless the government
       demonstrates that imposition of the burden on that person—


                                             13
       Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 14 of 21




       (A) is in furtherance of a compelling governmental interest; and

       (B) is the least restrictive means of furthering that compelling governmental
       interest.

42 U.S.C. § 2000cc–1(a). RLUIPA defines “religious exercise” broadly to include “any

exercise of religion, whether or not compelled by, or central to, a system of religious

belief.” § 2000cc–5(7)(A). Under RLUIPA, Plaintiff carries an initial burden to show that

the challenged law, regulation, or practice substantially burdens the exercise of her

religion. Adkins v. Kaspar, 393 F.3d 559, 567 (5th Cir. 2004). Once Plaintiff makes this

showing, Defendants bear the burden to prove that the challenged regulation is the least

restrictive means of furthering a compelling governmental interest. Id.; see also

Sossamon v. Texas, 563 U.S. 277, 281 (2011). Defendants’ burden “is not to show that

it considered the claimant’s proposed alternatives but rather to demonstrate those

alternatives are ineffective.” Ali v. Stephens, 822 F.3d 776, 786 (5th Cir. 2016).

       To establish a “substantial burden” a prisoner must show that “it truly pressures

the adherent to significantly modify his religious behavior and significantly violate his

religious beliefs.” Adkins, 393 F.3d at 570. That burden is satisfied if the prisoner shows

that because of a government action, regulation, or restriction, he was (1) influenced to

act in a way that violated his religious beliefs, or (2) forced to choose between enjoying

a generally available benefit and following his religious beliefs. See id. “If the plaintiff

meets this burden of proof, the burden shifts to the government to demonstrate that its

action was supported by a compelling interest and that the regulation is the least




                                            14
       Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 15 of 21




restrictive means of carrying out that interest.” DeMoss v. Crain, 636 F.3d 145, 150 (5th

Cir. 2011) (internal quotation marks and citation omitted).

       As explained by the Fifth Circuit in Davis v. Davis, 826 F.3d 258 (5th Cir. 2016),

Congress enacted RLUIPA to address “frivolous or arbitrary” barriers impeding

institutionalized persons’ religious exercise, but expected courts entertaining RLUIPA

challenges to also “accord ‘due deference to the experience and expertise of prison and

jail administrators.’” Id. at 264 (quoting Cutter v. Wilkinson, 544 U.S. 709, 716–17 (2005).

“Religious accommodations must not override other significant interests in maintaining

order and safety, and courts should give deference to prison officials ‘in establishing

necessary regulations and procedures to maintain good order, security and discipline,

consistent with consideration of costs and limited resources.’” Id. at 264-65 (quoting

Cutter, 544 at 723). Costs, limited resources, and prison security are all compelling state

interests. Cutter, 544 at 723.

       If the government succeeds in showing a compelling interest as applied to the

specific inmate, it must then show that its policy is the least restrictive means of achieving

that interest. “‘The least-restrictive-means standard is exceptionally demanding,’ and it

requires the government to ‘sho[w] that it lacks other means of achieving its desired

goal’” other than the challenged policy. Holt v. Hobbs, 135 S. Ct. 853, 864 (2015)

(alteration in original) (quoting Hobby Lobby, 134 S. Ct. at 2780). “[I]f a less restrictive

means is available for the Government to achieve its goals, the Government must use it.”

Id. (quoting United States v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 815 (2000)). RLUIPA

compels a “fact-intensive inquiry” into the particular costs and risks that the requested




                                             15
       Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 16 of 21




exemption engenders. Chance v. Tex. Dep’t of Crim. Justice, 730 F.3d 404, 418 (5th Cir.

2013) (quoting Moussazadeh, 703 F.3d at 795–96.

       As a preliminary matter, Plaintiff does not state a claim under RLUIPA against any

individual defendant in this case. Plaintiff contends that the removal of her hijab for

twenty minutes while in the presence of a male officer was a substantial burden.

However, such a claim is a claim against Nelson, an individual defendant. It is well

established that a cause of action does not exist under the RLUIPA against an individual

defendant in her individual capacity. See Sossamon v. Lone Star State of Texas, 560 F.3d

316, 329 (5th Cir. 2009). Likewise, RLUIPA does not authorize a suit for money-damages.

See Sossamon, 563 U.S. 277.

       To the extent that Plaintiff seeks declaratory and injunctive relief under RLUIPA

she has not carried her burden to show that the challenged practice substantially burdens

the exercise of her religion. Plaintiff does not allege that TDCJ’s policy regulating the

manner in which a Muslim female prisoner may wear a hijab required her to significantly

modify her religious behavior or significantly violate her religious beliefs. Adkins, 393 F.3d

at 570. Plaintiff also does not allege facts that show that she was forced to choose

between wearing a hijab and a generally available, non-trivial benefit. Id. In fact, the

undisputed summary judgment evidence shows that TDCJ affords every Muslim female

offender the opportunity to wear a hijab at all times. TDCJ’s policy merely prevents

Plaintiff from wearing a hijab in a manner that is not otherwise generally allowed.

According to CDM 05.01, TDCJ requires that all female offenders wearing hijabs drape




                                             16
       Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 17 of 21




them over the head and tie them at the base of the neck and ensure that it measures no

more than 40.9”x40.9”. Defs. Ex. B at 00196; Ex. A at 00139.

       Plaintiff cannot deny that the current policy allows her to always wear a hijab. The

only question is whether the mandated policy regarding the measurement of the hijab

imposes a substantial burden upon Plaintiff’s ability to exercise her religious beliefs.

RLUIPA does not give prisoners an unfettered right to religious accommodations. See

Cutter v. Wilkinson, 544 U.S. 709, 723–26 (2005). Requirements that religious headgear

meet prescribed standards do not impose a substantial burden upon an inmate’s exercise

of religious belief because such policies do not prohibit a religious practice but only limit

an inmate’s preferences. Turner v. Texas Dep’t of Crim. Justice, No. 18-20832 (5th Cir.

Nov. 10, 2020, per curiam). A reasonable accommodation that provides for the generic

tenets of an inmate’s faith is all that is necessary considering a prison’s limited resources.

See Chance, 730 F.3d at 415-16. Therefore, TDCJ’s hijab policy does not rise to the level

of a substantial burden on Plaintiff’s religious exercise. Plaintiff has failed to satisfy her

burden of showing that the exercise of her religion has been substantially burdened by

TDCJ’s policy preventing her from wearing a noncompliant hijab.

       As for Plaintiff’s complaints regarding her pork-free diet, she likewise fails to show

a substantial burden on her religious exercise. Just before Plaintiff was transferred to the

Lane Murray Unit in late July 2017, clinic notes from her previous unit on July 20, 2017

indicate that Taylor was diagnosed with shingles, Bell’s palsy, and in need of “PT, OT for

swallowing, facial muscle strengthening-right side face . . . [and a] soft diet due to right

facial droopiness, swallowing capabilities. She is able to swallow pills, consume liquids




                                             17
        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 18 of 21




with straw, swallow soft foods. She has been consuming broth for electrolytes.” Def. Ex.

E at 00370. After her medical evaluation, Plaintiff alleges that she would receive peanut

butter and jelly sandwiches that could both be consumed in light of her difficulty

swallowing and support her in avoiding foods containing meat or pork given her religious

requirements as a practicing Muslim. Once transferred back to the Lane Murray Unit,

Plaintiff’s soft food diet continued. Ex. E at 00748. On August 15, 2017, Plaintiff’s difficulty

swallowing remained, causing Plaintiff to complain about having peanut butter as a snack:

“Patient has appointment with unit provider later today. She was given snack of peanut

butter and she told the kitchen staff that this was hard for her (she should not be eating

peanut butter due to difficulty swallowing and asked for applesauce[)].” Id.

       In accord with TDCJ’s Food Service Procedures Manual, when meat or pork is

served, Muslim inmates have three options for meal substitutes: (1) “1 oz of sliced cheese

and an additional 4 oz of the beans being served and an additional serving of the bread

being served on the regular tray,” (2) “1 hard-boiled egg and 1 tablespoon of peanut

butter and 1 tablespoon of jelly or 1 ounce of mixed peanut butter and jelly and an

additional serving of the bread being served on the regular tray,” or (3) “1 tablespoon of

peanut butter and 1 tablespoon of jelly or 1 ounce of mixed peanut butter and jelly and

an additional serving of the bread being served on the regular tray and an additional 4

oz serving of beans being served on the regular tray.” Ex. I at 00926. Again, Plaintiff is

entitled to a reasonable accommodation, not any accommodation she wishes. Plaintiff’s

dissatisfaction with the variety of food offered to meet her pork-free diet, especially in

light of her other medical dietary needs, is not a substantial burden on her religious




                                              18
        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 19 of 21




exercise. Based on the summary judgment record, Defendants are entitled to summary

judgment on Plaintiff’s RLUIPA claims.

       3.      Retaliation

       Finally, Plaintiff alleges that Defendant Fattori retaliated against Plaintiff due to

Plaintiff’s failure to wear a compliant hijab. Plaintiff makes the conclusory allegation that

after confiscating Plaintiff’s noncompliant hijab, Fattori retaliated by not sending Plaintiff

regular passes to attend Jumah or other religious celebrations. Plaintiff also alleges that

Fattori had other TDCJ personnel “write harassing and retaliatory disciplinaries.”

       To prove a retaliation claim under § 1983, a prisoner plaintiff must establish: (1)

a specific constitutional right at issue; (2) the defendant’s intent to retaliate against the

prisoner for her exercise of that right; (3) causation; and (4) a retaliatory adverse action.

Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999) (citing McDonald v. Steward, 132

F.3d 225, 231 (5th Cir. 1998)). The Fifth Circuit has explained that “[t]he purpose of

allowing inmate retaliation claims under § 1983 is to ensure that prisoners are not unduly

discouraged from exercising their constitutional rights.” Morris, 449 F.3d at 686 (citing

Crawford-El v. Britton, 523 U.S. 574, 588 n.10 (1998)). However, the Fifth Circuit has

also cautioned that trial courts must carefully scrutinize these claims. Woods, 60 F.3d at

1166. For this reason, “mere conclusory allegations of retaliation” or a prisoner’s own

beliefs are insufficient to establish retaliation. Id.

       Before she was transferred to the Lane Murray Unit, Plaintiff suffered significant

medical problems. While Plaintiff was transferred to the Lane Murray Unit on July 27,

2017, she continued to leave the unit to receive medical treatment at hospitals. Plaintiff



                                               19
       Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 20 of 21




was consistently assigned Jumah passes from the chaplaincy department. However, she

submitted a grievance on October 31, 2017 stating that she was “not routinely laid in for

her required devotional services” and that she had not received a response from Chaplain

Fattori concerning her Jumah passes. Ex. A at 00096. The investigation of Plaintiff’s

complaints determined the following:

       Chaplain Fattori reports that Offender Taylor had been away from the unit
       for medical reasons and returned to the unit shortly before 10-20-17. When
       an offender is transferred away from the unit for any purpose, the
       offender’s name is automatically removed from all of the computer
       generated lay-in rosters. Once an offender returns to the unit, she must
       notify the unit chaplain in order for their name to be added back to the
       respective lay-in rosters. Chaplain Fattori further reports that she has begun
       procedures to review the lay-in rosters the day prior to prevent an
       offender’s name being left off the lay-in roster.

Id. at 00098.

       On her roster checklist for October 2017 through May 2018, Fattori ensured that

Plaintiff would receive her Jumah passes and not be overlooked in the computer system

due to her medical appointments, making handwritten notes to check to be sure Plaintiff

was on the roster prior to issuance of passes. Ex. C at 250, 257. In other words, as a

result of Plaintiff’s grievance, which alerted Fattori to the oversight in the computer

system, Fattori instituted a change to her practices as a chaplain at the unit by noting on

her lay-in rosters to specifically check that Plaintiff was added back to the lay-in roster

for Jumah passes. As for disciplinary cases, Plaintiff fails to show any connection between

the alleged harassing disciplinary cases and any action by Fattori. Her assertions

regarding these cases are wholly conclusory. The undisputed summary judgment

evidence therefore rebuts any assertion that Fattori had a retaliatory intent or that there




                                            20
        Case 6:19-cv-00467-ADA Document 32 Filed 12/01/20 Page 21 of 21




was any causation between Plaintiff’s incident with the hijab and her failure to receive

passes for religious services. Thus, Defendants are entitled to summary judgment on

Plaintiff’s retaliation claims.

                                     CONCLUSION

       It is therefore ORDERED that Defendants’ Motion for Summary Judgment (#26)

is GRANTED.

       It is further ORDERED that Plaintiff’s claims against Defendants are DISMISSED

WITH PREJUDICE.

       It is finally ORDERED that all other pending motions are DISMISSED.

  SIGNED on December 1, 2020




                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE




                                          21
